EXHIBIT 10.1

* Confidential Treatment has been

requested for the marked portions of

this exhibit pursuant to Rule 24B-2

of the Securities Exchange Act of

1934, as amended.

PATENT LICENSE AGREEMENT

Between

STC.UNM and ALPINE BIOSCIENCES, INC.

THIS PATENT LICENSE AGREEMENT (the “Agreement”) entered into effective June 30,
2014 (the “Effective Date”) between STC.UNM, a New Mexico 501(c)(3) nonprofit
corporation, with its principal office at 801 University Blvd. SE, Suite 101,
Albuquerque, New Mexico 87106 (hereinafter referred to as “STC”) and ALPINE
BIOSCIENCES, INC., a Delaware corporation with a place of business at 600
Stewart St. Suite 150, Seattle, Washington 98101 (“LICENSEE”).

Effective as of the date set out above, in consideration of the mutual covenants
and premises contained herein, the receipt and sufficiency of which are hereby
acknowledged, STC and LICENSEE agree:

BACKGROUND

By assignment from The Regents of the University of New Mexico (“University”),
STC holds title to and has certain rights and interests in the Licensed Patents.
STC desires to have products and services utilizing the Licensed Patents
developed and marketed at the earliest possible time in order that such products
and services may be available for public use and benefit. LICENSEE desires to
obtain rights to use the Licensed Patents for commercial purposes and STC
desires to grant certain rights and licenses in and to the Licensed Patents to
Licensee, all in accordance with the terms and conditions of this Agreement.

With the exception of the STC Solely-Owned Licensed Patent (as defined below)
the Licensed Patents are owned jointly by STC.UNM and Sandia Corporation, a
Delaware corporation, manager and operator of Sandia National Laboratories for
the United States Department of Energy under contract DE-AC04-94AL85000
(“Sandia”). In accordance with the Sandia—STC—UNM Memorandum of Understanding on
Intellectual Property, entered into among Sandia, STC, and University effective
August 31, 2006, and fully executed on September 5, 2006, as amended by First
Amendment to Sandia—STC—UNM Memorandum of Understanding on Intellectual
Property, Sandia, STC, and University have entered into a Commercialization
Agreement (as defined below) with respect to each Commercialization Agreement
Licensed Patent (as defined below). STC anticipates that Sandia, STC, and
University will enter into Commercialization Agreements with respect to one or
more of the other Licensed Patents.

 

[*]

*Confidential Treatment Requested.



--------------------------------------------------------------------------------

ARTICLE I.

DEFINITIONS

When used in this Agreement, the capitalized terms listed below shall have the
following meaning:

“Affiliate” means a person or entity that directly or indirectly through one or
more intermediaries controls, is controlled by, or is under common control, with
the person or entity specified. For purposes of this definition, “control” and
cognates thereof mean, with respect to an entity, the direct or indirect
ownership of (a) at least fifty percent (50%) of the capital stock or share
capital entitled to vote for the election of directors of the entity; or (b) at
least fifty percent (50%) of equity or voting interests of the entity, or
(c) the ability to otherwise direct the management and operations of the entity.

“Agreement” or “License Agreement” means this Agreement, including all Exhibits
attached to this Agreement.

“Change-In-Control” means each and all of the following occurrences after the
date hereof: (i) the consummation of a merger or consolidation of LICENSEE with
any other corporation, other than a merger or consolidation which would result
in the voting securities of LICENSEE outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent company) more than
fifty percent (50%) of the total voting power represented by the voting
securities of LICENSEE or such surviving entity, or its parent company,
outstanding immediately after such merger or consolidation, or (ii) the
consummation of a sale or disposition by LICENSEE of all or substantially all
LICENSEE’s assets, or (iii) the acquisition by any person directly or
indirectly, of securities of the LICENSEE representing fifty percent (50%) or
more of the total voting power represented by LICENSEE’ s then outstanding
voting securities.

“Combination Product” means a Licensed Product or Licensed Service that
incorporates at least one other proprietary molecule, compound or other active
ingredient, or a proprietary service or method, in each case that is not itself
a Licensed Product or Licensed Service in addition to the Licensed Product or
Licensed Service (each such other active ingredient, service or method, an
“Other Component”). For clarity, all references to “Licensed Products or
Licensed Services” in this Agreement shall be deemed to include Combination
Products.

“Commercialization Agreement” means a written agreement entered into among
Sandia, STC, and University in accordance with the Sandia—STC—UNM Memorandum of
Understanding on Intellectual Property, entered into among Sandia, STC, and
University effective August 31, 2006, and fully executed on September 5, 2006,
as amended by First Amendment to Sandia—STC—UNM Memorandum of Understanding on
Intellectual Property.

“Commercialization Agreement Licensed Patent” means a Licensed Patent that, as
specified on attached Exhibit A, is subject to and covered by a
Commercialization Agreement as of the Effective Date.

 

[*]

*Confidential Treatment Requested.



--------------------------------------------------------------------------------

“Commercial Sublicense” means any sublicensing agreement or arrangement between
LICENSEE or a Licensed Affiliate and a third party by which the third party is
licensing the Licensed Patents primarily for its own commercial development of
Licensed Products or to provide Licensed Services. The holder of a Commercial
Sublicense is a “Commercial Sublicensee.”

“Common Stock” means the LICENSEE’s common stock.

“Compassionate Use Program” means the use of a Licensed Product or a Licensed
Service as an investigational drug in accordance with applicable law outside of
a clinical trial to treat a patient with a serious or immediately
life-threatening disease or condition who has no comparable or satisfactory
alternative treatment options.

“Effective Date” means the date set out on the opening paragraph of this
Agreement.

“Exclusive License” means a license as to which STC agrees that on and after the
Effective Date, STC will not grant any additional rights or licenses to third
parties with respect to a Licensed Patent or itself practice the inventions
claimed therein for commercial purposes.

“Field of Use” means all fields of use, subject, however, to certain exceptions
applicable to the Commercialization Agreement Licensed Patents as set forth in
Section 2.3, below.

“First Commercial Sale” means the first transaction following launch of the
applicable Licensed Product that results in either (i) Net Sales to the LICENSEE
or a Licensed Affiliate or (ii) results in Sublicense Income based upon (A) the
sale or other disposition of Licensed Products by the Commercial Sublicensee or
a sublicensee of a Commercial Sublicensee, or (B) the performance of Licensed
Services by a Commercial Sublicensee or a sublicensee of a Commercial
Sublicensee (with the definitions of “sale or other disposition” and “otherwise
disposed of” having the meanings set out in the definition of “Net Sales” below,
but as applied to activities of the Commercial Sublicensee).

“Net Sales” means the gross payments and other consideration accrued or received
by LICENSEE or a Licensed Affiliate (but not Commercial Sublicensees) for:
(i) the sale or other disposition of Licensed Products; or (ii) the performance
of Licensed Services. The expression “other disposition” or “otherwise disposed
of” with respect to Licensed Products means Licensed Products not sold but
delivered by LICENSEE to others regardless of the basis for compensation. Where
Licensed Products are not sold, but are otherwise disposed of, Net Sales from
such products for the purpose of computing royalties will be the selling price
at which Licensed Products are currently being offered for sale by LICENSEE, or
its Licensed Affiliates or Commercial Sublicensees. Where Licensed Products are
not currently being offered for sale by LICENSEE, its Licensed Affiliates, or
Commercial Sublicensees, Net Sales from such products for the purposes of
determining royalties shall be the fair market value of such products.

 

[*]

*Confidential Treatment Requested.



--------------------------------------------------------------------------------

In the event that Licensed Products or Licensed Services are Combination
Products, the Net Sales of such Combination Product, for the purposes of
computing royalties, shall be determined by multiplying the Net Sales of the
Combination Product during the applicable royalty reporting period, by the
fraction, A/A+B, where A is the average sale price of the Licensed Products or
Licensed Services included as components or constituent of such Combination
Product and B is the average sale price of the Other Components when sold
separately. If the Other Components are not sold separately, Net Sales for the
purposes of computing royalties shall be calculated by multiplying the Net Sales
of the Combination Product by the fraction of C/C+D, where C is the fair market
value of the Licensed Products or Licensed Services included as components or
constituent of such Combination Product, and D is the fair market value of all
Other Components included in the Combination Product.

Notwithstanding the foregoing, Net Sales shall not include gross payments or
other consideration received by LICENSEE or a Licensed Affiliate from the sale
of other disposition of Licensed Products or the performance of Licensed
Services: (a) sold or used for development purposes; provided that such sales or
uses are in accordance with a written agreement that sets out the compensation
for the development activities and such compensation is reasonable in light of
the circumstances; or (b) sold or used in connection with a Compassionate Use
Program or patient assistance program or in reasonable and customary quantities
as commercial samples; or (c) provided to a Licensed Affiliate or a Commercial
Sublicensee if either: (i) the Licensed Affiliate or Commercial Sublicensee uses
such Licensed Products or Licensed Services in a manner described in (a) or (b),
above; or (ii) Net Sales with respect to such Licensed Products or Licensed
Services are deducted by the Licensed Affiliate pursuant to (A) or (B) below; or
(iii) the amounts received by LICENSEE or a Licensed Affiliate under a
Commercial Sublicense for such Licensed Products or Licensed Services are not
included as Sublicense Income pursuant to subsections (a) through (d) of the
definition of “Sublicense Income” below; or (iv) a royalty will be payable to
STC under Section 4.3 or under Section 4.2 upon the sale or other disposition of
the Licensed Product or the performance of Licensed Services by the Licensed
Affiliate or Commercial Sublicensee.

In determining Net Sales with respect to a Licensed Product or a Licensed
Service the LICENSEE and its Licensed Affiliate may exclude the following items:
(1) trade, quantity and cash discounts; (2) packing, freight, transportation and
insurance charges, in each case as separately charged and enumerated on an
invoice to customers; and (3) import, export, sales, use and value added taxes,
and customs or excise duties or other duties relating to sales, in each case as
separately charged and enumerated on an invoice to customers.

In addition, LICENSEE and its Licensed Affiliates may deduct from Net Sales in
any reporting period under Section 5.1 amounts LICENSEE or the Licensed
Affiliate pays or credits or otherwise allows during that reporting period for:
(A) write offs for bad debts with respect to Licensed Products or Licensed
Services for which a royalty was paid to STC in a prior reporting period;
(B) with respect to the current reporting period and with respect to Licensed
Products or Licensed Services sold or otherwise disposed for which a royalty was
paid to STC for any prior reporting period, price adjustments, billing errors,
damaged or defective goods, recalls, returns, rebates, and chargeback rebates or
similar payments to wholesalers or other distributors. Any royalty income or
other consideration for a Commercial Sublicense that is subject to Section 4.2
hereof shall not be deemed to be “Net Sales” hereunder.

 

[*]

*Confidential Treatment Requested.



--------------------------------------------------------------------------------

“Indemnitees” means STC, STC’s employees, officers, and directors, University,
University’s employees, Sandia, Sandia’s employees, officers and directors, and
the Inventors, and their respective heirs, executors, administrators, and legal
representatives.

“Inventors” means [*]

“Licensed Affiliate” means an Affiliate of the LICENSEE designated by the
LICENSEE as a Licensed Affiliate in a notice provided to STC in accordance with
Article XV of this Agreement. An entity designated as a Licensed Affiliate shall
remain a Licensed Affiliate until the earlier of the date: (a) such entity is no
longer an Affiliate of the Licensee; and (b) LICENSEE gives notice to STC that
such entity is no longer designated as a Licensed Affiliate.

“Licensed Patents” means all rights in inventions or discoveries covered by or
embodied in the patents and patent applications listed on attached Exhibit A,
and all divisions, substitutions, continuations, continuations-in-part (but only
to extent the claims thereof are enabled by disclosure of and name the same
Inventors and assignees as the parent application), reissues, renewals,
reexaminations or extensions thereof, any patents that issue thereon, and
existing and future foreign patent applications and patents that correspond
thereto. To the extent any continuation-in-part is enabled by disclosure of the
parent application but names at least one new Inventor, the parties agree to
discuss in good faith adding such continuation-in-part as a Licensed Patent
under this Agreement.

“Licensed Products” means products, the development, manufacture, use, or sale
of which would, but for the license granted to LICENSEE under this Agreement,
infringe a Valid Claim.

“Licensed Services” means services that make use of the Licensed Patents in a
manner which would, but for the license granted to LICENSEE under this
Agreement, infringe a Valid Claim.

“Licensed Territory” means worldwide.

“Other STC/Sandia Jointly Owned Licensed Patents” means a Licensed Patent as
specified on attached Exhibit A that, as of the Effective Date, is not the
subject to or covered by a Commercialization Agreement.

“Regulatory Approval” means approval, clearance, certification, or permission of
the U.S. Food and Drug Administration (the “FDA”) for the marketing, sale, or
use of a Licensed Product (including 510(k) premarket notification, premarket
approval, and qualification for the humanitarian device exemption) or the
comparable approval, clearance, certification, or permission under the laws of
any foreign country or jurisdiction, including but not limited to any
classification of CE Mark or certification in Europe. The term Regulatory
Approval does not include approval, clearance, certification, or permission of
the FDA or a comparable foreign agency to use Licensed Products in research or
development (including in a clinical trial), or in a Compassionate Use Program
or other charitable program.

 

[*]

*Confidential Treatment Requested.



--------------------------------------------------------------------------------

“Related IND Application” means the filing of an investigational new drug
application with the United States Food and Drug Administration with respect to
a Licensed Product or a Licensed Service.

“Sublicense Income” means all amounts accrued or received by LICENSEE or a
Licensed Affiliate under a Commercial Sublicense, in consideration of the
granting of the sublicense of the Licensed Patents, net of any sales taxes (paid
or payable, including value added tax) imposed upon LICENSEE or the Licensed
Affiliate and not reimbursed or paid by a third party with respect to such
amounts, as consideration under the Commercial Sublicense, including, without
limitation, license fees or maintenance fees. Sublicense Income shall not
include amounts received by LICENSEE or a Licensed Affiliate for: (a) research
and development activities conducted after the date of the Commercial Sublicense
related to the Licensed Patents, Licensed Products or Licensed Services,
including without limitation pre-clinical and clinical studies, provided that
the research and development activities are performed in accordance with a
written agreement that sets out the compensation for the development activities
and such compensation is reasonable in light of the circumstances; (b) equity
interests in the LICENSEE; (c) Licensed Products purchased from LICENSEE or a
Licensed Affiliate which generate Net Sales to the LICENSEE or the Licensed
Affiliate; provided that the consideration for such Licensed Products is
separately stated in the Commercial Sublicense; and (d) reimbursement for patent
costs or regulatory filing fees; provided that such reimbursement is separately
stated in the Commercial Sublicense. For the avoidance of doubt, royalties
received by LICENSEE or a Licensed Affiliate for sales or other disposition of
Licensed Products or the provision of Licensed Services by Commercial
Sublicensees shall be included in and treated as Sublicense Income.

“STC Solely-Owned Licensed Patent” means [*]

“Valid Claim” means a claim of an issued and unexpired patent, or a claim of a
patent application being prosecuted in good faith, in each case included within
the Licensed Patents, which claim shall not have been disclaimed, irrevocably
abandoned or withdrawn, or held invalid, unpatentable, or unenforceable in an
unappealable decision of a court or other authority of competent jurisdiction,
and which shall not have been admitted to be invalid or unenforceable through
reissue, re-examination, disclaimer, or otherwise.

 

[*]

*Confidential Treatment Requested.



--------------------------------------------------------------------------------

ARTICLE II.

GRANT OF LICENSES

2.1 Subject to the terms and conditions of this Agreement, including the
reservations set out in Sections 2.2, 2.3, 2.6, 2.7, and 2.9, below, STC hereby
grants to LICENSEE, to the extent of the Field of Use (subject to the provisions
of Section 2.3, below) and Licensed Territory, an Exclusive License under the
Licensed Patents to: (i) make, use, sell, offer for sale, and import Licensed
Products and to provide Licensed Services; and (ii) to grant Commercial
Sublicenses allowing a Commercial Sublicensee to make, use, sell, offer for
sale, and import Licensed Products and to provide Licensed Services in
accordance with the provisions of Section 2.6 below.

2.2 The LICENSEE acknowledges that, except for the STC Solely-Owned Patent, this
Agreement grants rights with respect to Licensed Patents that are owned jointly
by STC and Sandia, and that as of the Effective Date, STC and Sandia have
entered into Commercialization Agreements only with respect to the
Commercialization Agreement Licensed Patents. Unless and until STC and Sandia
enter into a Commercialization Agreement with respect to the Other STC/Sandia
Jointly Owned Licensed Patents, Sandia retains all rights of a joint patent
owner with respect to the Other STC/Sandia Jointly Owned Licensed Patents,
including the power to grant licenses with respect to the Other STC/Sandia
Jointly Owned Licensed Patents. Following the Effective Date, STC agrees to use
commercially reasonable efforts to negotiate and execute a Commercialization
Agreement with Sandia with respect to each of the Other STC/Sandia Jointly Owned
Licensed Patents. Upon the execution of a Commercialization Agreement by STC and
Sandia with respect to an Other STC/Sandia Jointly Owned Licensed Patent, such
Other STC/Sandia Jointly Owned Licensed Patent shall be a Commercialization
Agreement Licensed Patent under this Agreement. STC shall notify LICENSEE of the
execution of each such Commercialization Agreement, and any limitations imposed
by Sandia under the Commercialization Agreement, including any fields of use for
which Sandia has retained the right to grant licenses. Upon the execution of a
Commercialization Agreement by STC and Sandia with respect to an Other
STC/Sandia Jointly Owned Licensed Patent, STC shall provide LICENSEE with a
revised Exhibit A, reflecting the change of the applicable Other STC/Sandia
Jointly Owned Licensed Patent to a Commercialization Agreement Licensed Patent
under this Agreement.

2.3 The LICENSEE acknowledges that under the Commercialization Agreements,
Sandia has, with respect to certain Commercialization Agreement Licensed
Patents, retained the right to grant licenses to third parties except within
certain fields of use as specified on attached Exhibit A. Under the
Commercialization Agreements, and subject to the provisions of Section 2.7 and
2.9 below, Sandia agreed not to grant licenses to third parties within such
fields of use. Consequently, notwithstanding the grant by STC under this
Agreement of an Exclusive License with respect to all fields of use, Sandia has
the rights to grant additional licenses to third parties with respect to any
fields of use other than those specified on attached Exhibit A. For clarity, STC
agrees that it shall not grant licenses to third parties under the Licensed
Patents for any field of use despite the foregoing rights retained by Sandia.

 

[*]

*Confidential Treatment Requested.



--------------------------------------------------------------------------------

2.4 Except as expressly granted by STC to LICENSEE herein, all rights and
entitlements in and to the Licensed Patents, whether now existing or that may
hereafter come into existence, are reserved to STC.

2.5 This Agreement shall not be construed to confer any rights upon LICENSEE by
implication or estoppel.

2.6 LICENSEE acknowledges and consents that, notwithstanding any provision of
this Agreement, including the grant of the license granted under Section 2.1 to
the Licensed Patents, the rights and licenses granted to LICENSEE under this
Agreement to the Licensed Patents are subject to the reservation by University
of a permanent, irrevocable, royalty-free, non-exclusive right and license to
use and practice the Licensed Patents at University for research, development,
and educational purposes, including the right to use and practice the Licensed
Patents for research and testing, including research and testing funded by third
parties. The foregoing shall not be construed to reserve any right to use and
practice a Licensed Patent for commercial applications or to produce Licensed
Products or provide Licensed Services in quantities greater than reasonably
required for research, development or educational purposes by the University.

2.7 LICENSEE acknowledges and consents that, notwithstanding any provision of
this Agreement, including the grant of the license granted under Section 2.1 to
the Licensed Patents, the rights and licenses granted to LICENSEE under this
Agreement to the Licensed Patents are subject to the reservation by Sandia of a
permanent, irrevocable, royalty-free, non-exclusive right and license to use and
practice the Licensed Patents: (a) for research, development, and educational
purposes; and (b) to non-exclusively license the Licensed Patents as background
intellectual property to CRADA Participants and WFO Sponsors solely for use in
the conduct of the CRADA or WFO and not for the purposes of making, using,
selling, or importing Licensed Products or providing Licensed Services.

2.8 STC also grants to LICENSEE and each Licensed Affiliate the right to
sublicense the rights granted to LICENSEE and the Licensed Affiliate under this
Agreement to Commercial Sublicensees, and to allow the Commercial Sublicensees
to further sublicense such rights. LICENSEE and each Licensed Affiliate shall
ensure that all uses of Licensed Patents and all development and distribution of
Licensed Products or the provision of Licensed Services by each Commercial
Sublicensee and each sublicensee of a Commercial Sublicensee 1) are consistent
with the terms and conditions of this Agreement, and 2) return value to LICENSEE
or the Licensed Affiliate commensurate, in the reasonable discretion of the
LICENSEE or the Licensed Affiliate, with the benefits conferred on the
Commercial Sublicensee by the Commercial Sublicense. LICENSEE and each Licensed
Affiliate shall provide STC with a copy of each Commercial Sublicense, and any
amendments thereto and a copy of each sublicense granted by any Commercial
Sublicensee, and amendments thereto, promptly following the execution thereof.
STC shall treat Commercial Sublicenses and each sublicense granted by any
Commercial Sublicensee as Confidential Information of LICENSEE. LICENSEE and
each Licensed Affiliate shall use commercially reasonable efforts to enforce its
Commercial Sublicenses in accordance with the terms thereof.

 

[*]

*Confidential Treatment Requested.



--------------------------------------------------------------------------------

2.9 The Licensed Patents, or portions thereof, may have been developed with
financial or other assistance through grants or contracts funded by the United
States government. LICENSEE acknowledges that in accordance with Public Law
96-517 and other statutes, regulations, and Executive Orders as now exist or may
be amended or enacted, the United States government may have certain rights in
the Licensed Patents. LICENSEE shall take all action necessary to enable STC to
satisfy its obligations under any federal law relating to the Licensed Patents,
including any right of the United States government to a noncommercial use
license. Without limiting the foregoing:

(a) It is understood that the United States Government (through any of its
agencies or otherwise) has funded research, Contract No. DE-AC04-94AL85000
United States DOE’s National Nuclear Security Administration, during the course
of or under which the inventions described under the Licensed Patents were
conceived or made. The United States Government is entitled, as a right, under
48 CFR 952.227-13, to a non-exclusive, non- transferable, irrevocable, paid-up
license to practice or have practiced the inventions for governmental purposes.
The parties also agree and understand that the United States Government retains
“march-in” rights, in accordance with the procedures set forth in 37 CFR 401.6
and any supplemental regulations promulgated by the DOE. Any rights or licenses
granted to LICENSEE pursuant to this Agreement shall be subject to such rights.

(b) It is further understood that one or more of the Licensed Patents are
subject inventions as defined under 35 U.S.C. §201(e), and that the United
States Government has a nonexclusive, nontransferable, irrevocable, paid-up
license to practice or have practiced for or on behalf of the United States the
subject invention throughout the world (and in some cases the right to assign or
have assigned foreign patent rights). The parties also agree and understand that
the United States Government retains “march-in” rights, in accordance with 35
U.S.C. §203. The parties agree and understand that licensing of the Licensed
Patents is subject to other restrictions, including that preferences be given to
small business firms (35 U.S.C. §202(c)(7)(D) and for U.S. manufacturing (35
U.S.C. §204).

2.10 The parties agree that, notwithstanding anything to the contrary in
Section 7(c)(ii) of the Sponsored Research Agreement by and between the
University and LICENSEE, dated as of July 14, 2014 (the “Sponsored Research
Agreement”), all patent applications on any inventions or discoveries covering
or related to protocells that are owned by STC, and (a) name the same Inventors
as any of the Licensed Patents and (b) are developed pursuant to the Sponsored
Research Agreement, shall be added to this Agreement as a Licensed Patent and
shall be subject to the terms and conditions of this Agreement, including the
royalty obligations set out herein, at LICENSEE’s election without the need for
any further action by the parties upon the payment by LICENSEE to STC of $[*]
for each such Licensed Patent LICENSEE elects to add to this Agreement in
accordance with this Section 2.10. Such payment shall be due within thirty
(30) days after LICENSEE’s election to add the applicable patent or patent
application to this Agreement. STC will promptly notify LICENSEE of any such
patent applications. In addition, the parties agree that to the extent that STC
owns any rights under patents and patent applications claiming any inventions or
discoveries covering or related to protocells but that are not covered by
subsections (a) and (b) above, the parties agree to discuss in good faith adding
such patents or patent applications as Licensed Patents under this Agreement.

 

[*]

*Confidential Treatment Requested.



--------------------------------------------------------------------------------

ARTICLE III.

DILIGENCE AND COMMERCIALIZATION

3.1 Diligence and Commercialization. Throughout the term of this Agreement,
LICENSEE shall use commercially reasonable efforts to bring Licensed Products
and Licensed Services, in the Field of Use to market, including the obtaining of
any required Regulatory Approvals. The Parties acknowledge that this Agreement
relates to new technology, and that there are many risks, some unknown and
unpredictable, involved in such new technology, and that this Article only
obligates the LICENSEE to make efforts that LICENSEE believes in good faith are
commercially reasonable at the time given the information known to LICENSEE.

3.2 Lack of Diligence. If STC believes that LICENSEE is not in compliance with
Section 3.1, then, STC will so notify LICENSEE in writing. Upon written request
by LICENSEE, the parties shall meet to discuss in good faith the basis for such
belief and agree upon a corrective action plan regarding LICENSEE’s
commercialization efforts within one hundred twenty (120) days of such notice.

3.3 Financial Capability. At all times during the term of this license, LICENSEE
shall use commercially reasonable efforts to maintain the financial capability
to comply with Section 3.1. In the event that STC reasonably believes that
LICENSEE does not possess said capability, LICENSEE shall provide STC with
reasonable information regarding LICENSEE’s financial capabilities.

ARTICLE IV.

CONSIDERATION FOR LICENSE AND ROYALTIES

4.1 License Fee. In addition to all other amounts due to STC under this Article
IV, LICENSEE shall pay STC the following license fees:

(a) Upfront fee of [*] Dollars ($[*]) due upon execution of this Agreement, of
which the sum of [*] dollars ($[*]) shall be credited as paid pursuant to the
provisions of that certain Exclusive Option Agreement between the parties dated
March 29, 2013, as amended June 24, 2013, August 6, 2013, and January 30, 2014.

 

[*]

*Confidential Treatment Requested.



--------------------------------------------------------------------------------

(b) Within thirty (30) days of the Effective Date, LICENSEE shall issue to STC
that number of shares of the Common Stock of LICENSEE such that STC will own [*]
percent ([*]%) of the aggregate equity ownership of LICENSEE on a non-dilutable
basis. Thereafter, at any time the equity ownership of STC in LICENSEE shall
fall below [*] percent ([*]%) on a non-dilutable basis, LICENSEE shall issue to
STC additional shares of Common Stock of LICENSEE so that at STC owns [*]
percent ([*]%) of the aggregate equity ownership of LICENSEE on a non-dilutable
basis. STC’s right to maintain ownership of LICENSEE at [*] percent ([*]%) of
the aggregate equity ownership of LICENSEE on a non-dilutable basis shall
continue until the earlier of: (i) the issuance of equity by LICENSEE for
capital received by LICENSEE of an aggregate amount of [*] Dollars ($[*]) in
consideration of equity securities of the LICENSEE; or (ii) the consummation of
a Change in Control, and upon the earlier of (i) and (ii), STC’s right to
maintain ownership of LICENSEE at [*] percent ([*]%) on a non-dilutable basis
shall terminate. For clarity, a Change in Control, regardless of the form of
such transaction, shall not be treated as an issuance of equity by LICENSEE for
capital triggering STC’s right to maintain ownership of LICENSEE at [*] percent
([*]%) requiring the issuance of additional shares of Common Stock to STC as a
result of the Change in Control. The term “non-dilutable basis” will be
calculated to include conversion of all issued and outstanding securities
convertible into ownership interests, and the exercise of all then outstanding
options, warrants and other rights to acquire ownership interests, whether or
not then exercisable. All Common Shares issued to STC under this Section will be
considered fully paid and non-assessable. For purposes of clarity, if LICENSEE
issues debt securities convertible into equity securities of the LICENSEE such
principal amount of debt securities shall be included in the aggregate amount of
capital received in consideration of equity securities of the LICENSEE upon
conversion. If requested by LICENSEE, STC shall enter into a mutually agreeable
stock issuance agreement with respect to the Common Stock issued to STC.

(c) Milestone payments payable as follows:

(i) LICENSEE shall pay to STC the amount of $[*] on the one-year anniversary
date of the first Regulatory Approval of a Licensed Product;

(ii) LICENSEE shall pay to STC the amount of $[*] on the one-year anniversary
date of the First Commercial Sale of each Distinct Licensed Product. For
purposes of this Section 4(c)(ii), a given Licensed Product shall be distinct
from another Licensed Product if the first Licensed Product contains a different
active ingredient than does the second Licensed Product; in such case each such
Licensed Product would be a Distinct Licensed Product; and

 

[*]

*Confidential Treatment Requested.



--------------------------------------------------------------------------------

(iii) In the event of a Change-in Control of the LICENSEE, LICENSEE shall pay to
STC the amount of $[*], payable as follows:

a. If the Change in Control occurs prior to December 31, 2016, LICENSEE shall
pay to STC: (x) the amount of $[*] upon the earlier of: (1) the filing of the
first Related IND Application; and (2) December 31, 2016; and (y) the amount of
$[*] upon the earlier of: (1) the filing of the second Related IND Application;
and (2) December 31, 2017; or

b. If the Change in Control occurs on or after December 31, 2016 but prior to
December 31, 2017, LICENSEE shall pay to STC: (x) the amount of $[*] upon the
date of the Change in Control; and (y) the amount of $[*] upon the earlier of:
(1) the filing of the second Related IND Application; and (2) December 31, 2017;
or,

c. If the Change in Control occurs on or after December 31, 2017, LICENSEE shall
pay to STC the amount of $[*] on the date of the Change in Control.

d. If the proceeds received by the LICENSEE or its stockholders in a Change in
Control consist (in whole or in part) of shares of a class of capital stock that
are publicly traded on a national exchange, the milestone payments pursuant to
this Section 4.1(c)(iii) shall, at the LICENSEE’s sole discretion, consist (in
whole or in part but in the same ratio as paid or payable to the LICENSEE or the
stockholder of LICENSEE) of shares of such class of capital stock issuable to
the LICENSEE or its stockholders in such Change in Control. The value of such
shares of capital stock shall be deemed to be the average of the closing prices
of the securities on such exchange or system over the five (5) trading-day
period preceding the execution of the definitive agreement for such Change in
Control transaction.

e. For purposes of clarity, the milestone payments due pursuant to this
Section 4.1(c)(iii) shall be payable only with regard to the first Change in
Control transaction of LICENSEE and no further milestone payments pursuant to
this Section 4.1(c)(iii) shall be due and payable for a subsequent Change in
Control transaction(s).

(d) License maintenance fees payable as follows:

(i) Five annual payments of $[*] each with the first payment due on the first
anniversary of the Effective Date and the fifth payment due on the fifth
anniversary of the Effective Date; and

 

[*]

*Confidential Treatment Requested.



--------------------------------------------------------------------------------

(ii) $[*] due on the sixth anniversary of the Effective Date and each
anniversary of the Effective Date thereafter until the earlier of: (x) the date
of the First Commercial Sale of a Licensed Product; or (y) the tenth anniversary
of the Effective Date.

4.2 Royalty on Commercial Sublicensing Income. LICENSEE shall pay to STC a
royalty on Sublicense Income as follows:

(a) [*]% of Sublicense Income for aggregate Sublicense Income of less than or
equal to $[*];

(b) [*]% of Sublicense Income for aggregate Sublicense Income greater than $[*]
and less than or equal to $[*];

(c) [*]% of Sublicense Income for aggregate Sublicense Income greater than $[*].

4.3 Royalty on Net Sales. As further consideration for the grant of rights
hereunder, LICENSEE shall pay STC an earned annual royalty of [*] percent ([*]%)
of Net Sales during each calendar year during the term of this Agreement.

4.4 Minimum Annual Royalties. LICENSEE shall pay STC royalties as stated in
Section 4.3, but in no event will royalties for any calendar year during the
term of this Agreement under Section 4.3 be less than the following minimum
royalties during the calendar years indicated:

(a) $[*] (except as provided in (a)(ii), below) for each calendar year beginning
as of the earlier of: (i) the calendar year after the calendar year in which the
First Commercial Sale occurs; or (ii) the calendar year beginning January 1,
2024; provided, however, that for the calendar year beginning January 1, 2024,
the minimum royalty shall be $[*].

(b) If the First Commercial Sale has not occurred prior to December 31, 2023,
with respect to the minimum royalty paid for the 2024 calendar year and for each
calendar year thereafter until (and not including) the calendar year that
includes the date of the First Commercial Sale, [*] percent ([*]%) of that
year’s minimum royalty payment shall be credited against and offset LICENSEE’s
obligation to pay royalties under Section 4.3 for the calendar year in which the
First Commercial Sale occurs and in subsequent calendar years in excess of the
$[*] minimum royalty payment (or the lesser amount as provided in (a)(ii),
above) for such year.

 

[*]

*Confidential Treatment Requested.



--------------------------------------------------------------------------------

(c) In the event that this Agreement is terminated for any reason prior to the
end of a calendar year, the minimum royalty payable to STC for the year of
termination shall be determined in accordance with the following formula:

 

TYMR = MR x (DAYS/365)

where:

TYMR is the minimum royalty payable for the year of termination;

MR is the minimum royalty that would have been payable to STC for the year but
for the termination: and, DAYS is the number of days of the year of termination
prior to the date of termination.

4.5 Reimbursement for Legal and Patent Expenses. Subject to LICENSEE’s right to
notify STC that it no longer wishes to reimburse STC for such amounts for one or
more patent applications included in the Licensed Patents pursuant to
Section 7.1, LICENSEE shall reimburse STC for all reasonable, documented
out-of-pocket legal and other fees, costs, and expenses heretofore and hereafter
incurred by STC during the term of this Agreement paid in the filing,
prosecution, and maintenance of the Licensed Patents in the Licensed Territory
as follows:

(a) With respect to such amounts incurred by STC on or after the Effective Date,
LICENSEE shall reimburse and pay to STC all such reasonable, documented fees,
costs, and expenses within thirty (30) days after STC invoices LICENSEE from
time-to-time for the amount of such fees, costs, and expenses;

(b) With respect to such unreimbursed patent costs and expenses incurred by STC
prior to the Effective Date, estimated to be [*] Dollars ($[*]), LICENSEE shall
reimburse and pay to STC such amount (plus any such additional costs and
expenses incurred through the Effective Date) according to the following payment
structure:

(i) $[*] due upon execution of this Agreement; and

(ii) the remaining balance due and to be paid in full on the earlier of: (x) the
closing by LICENSEE of a Series A financing; (y) 180 days following a Change in
Control; or, (z) the first anniversary of the Effective Date.

4.6 Royalty Stacking. If at any time LICENSEE is required to take one or more
royalty- bearing licenses under intellectual property rights owned by a third
party in order to make, use, manufacture, sell, have sold, offer for sale,
export or import Licensed Products in the Licensed Territory, [*]% of amounts
paid during any reporting period under Section 5.1 to such third parties shall
be applied to and reduce the amount of royalties payable to STC pursuant to
Section 4.3 for such reporting period; provided that in no event shall the
amount paid to STC during any calendar year be reduced by reason of this
Section 4.6 below a royalty rate of [*]% of Net Sales. This provision will apply
only to prospective running royalties paid to third parties on the same basis as
required by Section 4.3 of this Agreement, and no credit will be allowed for
lump-sum license fees, for milestone payments, for minimum annual royalties in
excess of accrued royalties, for any amounts paid for past infringement of any
third party’s rights or for any amount paid for rights not required to permit
LICENSEE to make, have made, use, manufacture, sell, have sold, offer for sale,
export and import Licensed Products as provided in this Agreement.

 

[*]

*Confidential Treatment Requested.



--------------------------------------------------------------------------------

ARTICLE V.

REPORTS AND PAYMENTS

5.1 Not later than the last day of each March, May, August, and November during
the term of this Agreement, LICENSEE shall deliver to STC a written report
stating for the quarterly period ended the last days of the preceding December,
March, June, and September, respectively (each, a “reporting period”):

(a) for Licensed Products, the number of units sold and the Net Sales of
LICENSEE and all Licensed Affiliates;

(b) the amount, if any, taken by LICENSEE during the reporting period as a
deduction for(A) write offs for bad debts with respect to Licensed Products or
Licensed Services for which a royalty was paid to STC in a prior reporting
period; (B) with respect to the current reporting period and with respect to
Licensed Products or Licensed Services sold or otherwise disposed for which a
royalty was paid to STC for any prior reporting period, price adjustments,
billing errors, damaged or defective goods, recalls, returns, rebates, and
chargeback rebates;

(c) for Licensed Services, a description of the services provided and the Net
Sales of the LICENSEE and all Licensed Affiliates from Licensed Services;

(d) the number of units sold or otherwise disposed of by LICENSEE and Licensed
Affiliates for Compassionate Use Programs;

(e) for each Commercial Sublicense, the name and address of the Commercial
Sublicensee, any reports received by LICENSEE from the Commercial Sublicensee
during the reporting period, the consideration received by LICENSEE from the
Commercial Sublicensee under the Commercial Sublicense, and the amount of
Sublicense Income received from the Commercial Sublicensee under the Commercial
Sublicense;

(f) the total amount due to STC from LICENSEE, with supporting calculations.

 

[*]

*Confidential Treatment Requested.



--------------------------------------------------------------------------------

5.2 With the delivery of each report required under Section 5.1, LICENSEE shall
pay to STC all amounts due with respect to the preceding reporting period. In
the event that the amounts due as described in Section 4.3 at the end of any
calendar year do not equal or exceed the minimum royalty amount specified in
Section 4.4 for such calendar year, LICENSEE shall pay to STC, on or before the
last day of the following March, the amount required to satisfy the minimum
royalty obligation for the preceding calendar year. If no amount is accrued
during any reporting period, a written statement to that effect shall be
delivered to STC.

5.3 All amounts to be paid by LICENSEE hereunder shall be paid in U.S. Dollars.
To the extent that Net Sales received by LICENSEE in any reporting period are
received in currencies other than U.S. Dollars, for purposes of calculating the
royalties due hereunder, such Net Sales shall be converted to U.S. Dollars at
the exchange rate existing between the U.S. Dollar and the relevant currency on
the last day of such reporting period, as such rate is determined by the Chase
Manhattan Bank of New York. All payments due must be made without deduction for
taxes, assessments, or other charges of any kind that may be imposed on STC by
any government other than that of the United States, or any political
subdivision of such other government, with respect to any amounts payable to STC
pursuant to this Agreement, and such taxes, assessments, or other charges must
be assumed and paid by LICENSEE.

5.4 Payments required under this Agreement, when overdue, shall bear interest at
a rate per annum rate of (1.5% in excess of the prime rate as published by “The
Wall Street Journal” at the time such payment is due and until payment is
received by STC. The accrual of such interest shall not foreclose STC from
exercising any other rights it may have resulting from the failure of LICENSEE
to make the payment when due.

5.5 If this Agreement is terminated for any reason before all of the payments
provided for have been made (including the minimum royalties for the year in
which the Agreement is terminated and any legal and patent expenses incurred by
STC prior to the termination date), LICENSEE must submit a terminal report and
pay to STC any remaining unpaid balance within thirty (30) days after the date
of termination even though the due date as above provided has not been reached.

 

[*]

*Confidential Treatment Requested.



--------------------------------------------------------------------------------

ARTICLE VI.

RECORDS

6.1 Records of Operations and Audit. LICENSEE, each Licensed Affiliate and each
of their Commercial Sublicensees shall keep full and accurate records containing
particulars that may be necessary for the purpose of calculating the amounts
payable to STC hereunder in sufficient detail to verify the royalty income
payable to STC and to further allow such investigation of its operations as may
be necessary to determine compliance by the LICENSEE, Licensed Affiliate, and
Commercial Sublicensee with the financial obligations under this Agreement in
all material respects, as well as the accuracy of the reports and statements
furnished hereunder. LICENSEE, each Licensed Affiliate, and each Commercial
Sublicensee shall keep these records carefully preserved and available for
inspection by a nationally recognized independent accountant (a) selected by STC
and reasonably acceptable to the LICENSEE or Licensed Affiliate, with respect to
inspections of LICENSEE or Licensed Affiliate’s records or (b) selected by
Commercial Sublicensee and reasonably acceptable to STC, with respect to
inspections of the Commercial Sublicensee’s records, in each case for a period
of at least five (5) years following the end of the calendar year to which they
pertain. STC through such independent accountant, shall have the right at its
own expense to inspect the records upon reasonable (at least five (5) calendar
days) written notice and during regular business hours. If the audit discloses
an underpayment of more than (i) five percent (5%) from the amount of the
original report or payment calculation, or (ii) $5,000, whichever is greater,
LICENSEE shall, in addition to paying to STC any deficiency plus interest
thereon in accordance with Section 5.4, reimburse STC for the full cost of the
performance of the audit.

 

[*]

*Confidential Treatment Requested.



--------------------------------------------------------------------------------

ARTICLE VII.

PATENT PROSECUTION AND

MAINTENANCE/LICENSEE PATENT DISPUTES

7.1 Prosecution and Maintenance of Licensed Patents. The prosecution and
maintenance of the United States and foreign patent applications and patents
included in the Licensed Patents shall be the primary responsibility of and
controlled by STC, with consultation and input by LICENSEE by patent counsel
selected by STC that is reasonably acceptable to LICENSEE. STC shall diligently
prosecute and maintain the United States and foreign patent applications and
patents included in the Licensed Patents. STC, or its patent counsel, shall
promptly provide LICENSEE with copies of all relevant documentation to keep
LICENSEE informed with respect to the prosecution and maintenance of the patent
applications and patents included in the Licensed Patents. LICENSEE shall be
afforded reasonable opportunities to comment on such documentation and advise
STC and cooperate with STC in such prosecution and maintenance and STC will
reasonably consider all such comments and advice made by LICENSEE pursuant to
this Section 7.1. If LICENSEE should fail to reimburse STC for patent expenses
incurred under this Section in accordance with Section 4.5 of this Agreement,
STC shall have no further obligation to prosecute or maintain the patent
applications and patents included in the Licensed Patents. LICENSEE may, upon
ninety (90) days’ advance written notice to STC, advise STC that it no longer
wishes to reimburse STC for expenses for filing, prosecuting or maintaining one
or more patent applications or patents included in the Licensed Patents. The
giving of such notice, however, shall not relieve LICENSEE of its obligation to
reimburse STC for such expenses incurred prior to the expiration of the ninety
(90)-day period. STC may, at its option, elect to pay such expenses or permit
such patent applications and patents included in the Licensed Patents to become
abandoned or lapsed. If STC elects to pay such expenses, such patents shall not
be subject to any license granted to LICENSEE hereunder. Without limiting the
foregoing, STC agrees to file any patent application included in the Licensed
Patents or prosecute or maintain any Licensed Patent, in each case as requested
by LICENSEE, provided that LICENSEE reimburses STC for patent expenses as set
forth above. In the event that such costs are anticipated to be significant in
any particular case, STC may require that LICENSEE advance funds to STC.

 

[*]

*Confidential Treatment Requested.



--------------------------------------------------------------------------------

7.2 Extension of Licensed Patents. LICENSEE may request that STC have the normal
term of any patent application or patent included in the Licensed Patents
extended or restored under a country’s procedure of extending life for time lost
in government regulatory approval processes, and the expense of same shall be
borne in accordance with the terms of Section 4.5. LICENSEE shall assist STC to
take whatever action is necessary to obtain such extension. In the case of such
extension, royalties payable pursuant to Article IV hereof shall be payable
until the end of the extended life of the applicable patent. In the event that
LICENSEE does not elect to extend patent application or patent included in the
Licensed Patents, STC may, at its own expense, effect the extension of such
patent application or patent included in the Licensed Patents with LICENSEE’s
prior written consent, not to be unreasonably conditioned, delayed or withheld.

7.3 Licensee Patent Dispute. With respect to any assertion or claim by LICENSEE
of the patentability, invalidity, unenforceability, or non-infringement of a
Licensed Patent (a “Licensee Patent Dispute”):

(a) Notwithstanding any other provision of this Agreement and specifically
notwithstanding Section 12.3 of this Agreement, STC may by written notice to
LICENSEE terminate this Agreement in the event that LICENSEE initiates any
action, arbitration, or other proceeding arising out of a Licensee Patent
Dispute.

(b) Notwithstanding any other provision of this Agreement, in the event that
LICENSEE initiates any action, arbitration, or other proceeding arising out of a
Licensee Patent Dispute, then effective as of the date such proceeding is
initiated:

(i) The royalty rate on Sublicense Income under Section 4.2 shall be increased
to [*] times the amount provided for under Section 4.2;

(ii) The royalty rate on Net Sales under Section 4.3 shall be increased to [*]
times the amount provided for under Section 4.3 during the pendency of the
action, arbitration, or other proceeding, and [*] times the amount provided for
under Section 4.3 in the event that any judgment or award in such action,
arbitration, or proceeding upholds the validity or enforceability of the
Licensed Patent, or any claim thereof, or determines that LICENSEE has infringed
or is infringing the Licensed Patent.

(iii) The minimum annual royalty under Section 4.4 shall be increased to [*]
times the amount provided for under Section 4.4 during the pendency of the
action, arbitration, or other proceeding, and [*] times the amount provided for
under Section 4.4 in the event that any judgment or award in such action,
arbitration, or proceeding upholds the validity or enforceability of the
Licensed Patent, or any claim thereof, or determines that LICENSEE has infringed
or is infringing the Licensed Patent.

 

[*]

*Confidential Treatment Requested.



--------------------------------------------------------------------------------

(c) Reports and payments to STC under Section 5.1 shall be made on a monthly
basis, with reports and payments for each month due and payable on or before the
tenth (10th) day of the following month.

(d) LICENSEE shall reimburse and pay STC its costs, expenses, attorney’s and
expert fees, and all other amounts incurred by STC in any action, arbitration or
proceeding arising out of a Licensee Patent Dispute in the event that any
arbitration award or judgment in such action, arbitration or proceeding upholds
the validity or enforceability of the Licensed Patents, or any claim thereof, or
determines that LICENSEE has infringed or is infringing the Licensed Patents.

ARTICLE VIII.

ABATEMENT OF INFRINGEMENT

8.1 LICENSEE acknowledges that the Licensed Patents are of great value to STC,
and therefore, LICENSEE promises to take all reasonable measures to protect
STC’s interests therein. LICENSEE shall not permit any entity, individual or
firm to have rights to practice the Licensed Patents, except as authorized in
this Agreement.

8.2 Each party shall promptly give written notice to the other party in the
event such party learns of: (i) any suspected infringement of a Licensed Patent;
or, (ii) the threat of or filing of any declaratory judgment action by a third
party alleging the invalidity, unenforceability, or non-infringement of the
Licensed Patent.

8.3 LICENSEE shall have the exclusive first right (but not the obligation) to
notify an infringer and initiate legal proceedings to abate the infringement of
a Licensed Patent within LICENSEE’S Field of Use. STC agrees to join as a party
plaintiff in any such lawsuit initiated by LICENSEE, if requested to do so by
LICENSEE, with all reasonable, documented costs, attorneys’ fees, and expenses
of STC to be paid by LICENSEE. Should LICENSEE elect not to institute such an
action to enforce the Licensed Patent against infringement within LICENSEE’s
Field of Use within ninety (90) days after receipt of written notice from STC of
STC’s intention to bring suit for such infringement, STC shall have the right
(but not the obligation) at its own expense to take those steps on behalf of
itself and LICENSEE, provided that LICENSEE shall have the right to participate
at its own expense in any action brought by STC.

 

[*]

*Confidential Treatment Requested.



--------------------------------------------------------------------------------

8.4 If LICENSEE leads proceedings to abate and remedy infringement, any monetary
recovery from the infringement of Licensed Patents received by LICENSEE shall
first be applied to reimburse LICENSEE’s reasonable, documented unreimbursed
expenses of such proceedings and then STC’s reasonable, documented unreimbursed
expenses of such proceedings, including, in each case, without limitation,
reasonable attorneys’ fees and court costs. Any remainder shall, to the extent
the same pertain to an infringement of the Licensed Patents within LICENSEE’s
Field of Use, be treated as Net Sales and subject to LICENSEE’s royalty
obligations pursuant to Section 4.3 above. If STC leads proceedings to abate and
remedy infringement, any monetary recovery from the infringement of Licensed
Patents shall be first applied to reimburse STC’s unreimbursed expenses of such
proceedings, and then LICENSEE’s unreimbursed expenses of such proceedings,
including without limitation, reasonable attorneys’ fees and court costs. Any
remainder shall, to the extent the same pertains to an infringement of the
Licensed Patents within LICENSEE’s Field of Use, be treated as Net Sales and
subject to LICENSEE’s royalty obligations pursuant to Section 4.3 above.

8.5 In the event that a declaratory judgment action is brought by a third party
against STC or LICENSEE alleging invalidity, unenforceability, or
non-infringement of the Licensed Patents, STC, at its option, shall have the
right within twenty (20) days after commencement of such action to take over the
sole defense of the action at its own expense. If STC does not exercise this
right, LICENSEE may take over the defense of the action at LICENSEE’s expense,
either solely or in conjunction with other licensees of STC holding licenses
with respect to fields of use of the Licensed Patents other than the Field of
Use. STC agrees to participate in such defense as a party, if requested by
LICENSEE, with all reasonable, documented costs, attorneys’ fees, and expenses
of STC to be paid by LICENSEE. In either case, the non-controlling party as
between STC and LICENSEE shall have the right to participate in, comment on, and
make recommendations regarding the course of the controlling party’s defense of
such declaratory judgment action, which recommendations the controlling party
agrees to reasonably consider except to the extent the recommendations would
result, in STC’s reasonable determination, in an unwarranted narrowing of the
Licensed Patents. The controlling party shall provide to the non-controlling
party each document or a draft thereof pertaining to the declaratory judgment
action, including but not limited to each communication to opposing counsel,
pleading, discovery request, or other court filing as follows: (a) documents
received from the court or opposing counsel shall be provided to the
non-controlling party promptly after receipt; and (b) for a document to be
served upon opposing counsel or filed in court, a draft of such document shall
be provided to the non- controlling party sufficiently prior to its filing, to
allow for review and comment by the non-controlling party.

ARTICLE IX.

CONFIDENTIALITY

9.1 Except as provided herein, STC shall maintain in confidence, and shall not
use for any purpose or disclose to any third party, information disclosed by or
on behalf of LICENSEE or a Licensed Affiliate in writing and marked
“Confidential” or that is disclosed by or on behalf of LICENSEE or an Affiliate
orally and confirmed in writing as confidential within forty-five (45) days
following such disclosure, or which by its nature would reasonably be deemed to
be confidential or proprietary (collectively, “Confidential Information”) and
shall not use such Confidential Information for any purpose other than those
expressly permitted by this Agreement, or reasonably necessary for the
performance or the enforcement of this Agreement. Confidential Information shall
not include any information that: (i) is already known to the receiving party at
the time of disclosure hereunder other than under an obligation of
confidentiality, (ii) now or hereafter becomes publicly known other than through
acts or omissions of the receiving party, (iii) is disclosed to the receiving
party by a third party under no obligation of confidentiality to the disclosing
party or (iv) is independently developed by the receiving party without reliance
on the Confidential Information of the disclosing party.

9.2 Neither party shall, without the express written consent of the other, for
any reason or at any time either during or subsequent to the term of this
Agreement disclose to third parties the financial terms set forth in this
Agreement, except upon a subpoena or other court order made with appropriate
provision for protection of confidential information or as required by
securities or other applicable laws or to advisors (including financial
advisors, attorneys and accountants), potential and existing investors, and
others on a need to know basis, in each case under circumstances that protect
the confidentiality thereof on terms no less strict than those contained in this
Agreement. Notwithstanding the foregoing, STC may disclose the financial terms
of this Agreement to University, Sandia, and to the Inventors under a duty of
confidentiality no less strict than that contained in this Agreement.

 

[*]

*Confidential Treatment Requested.



--------------------------------------------------------------------------------

ARTICLE X.

LIMITED WARRANTY,

MERCHANTABILITY AND EXCLUSION OF WARRANTIES

(i) Each Party warrants to the other that it has the right and power to enter
into this Agreement. STC represents, in good faith and to the best of its
knowledge, that: (i) there are not, as of the date of the Effective Date, any
claims, demands, suits, or judgments against it that in any manner would or
might impair or interfere with STC’s performance of the license granted by STC
to LICENSEE under this Agreement; (ii) it has all requisite power and authority
to grant the licenses granted to LICENSEE pursuant to Article II; it has not
previously granted to any third party any rights that conflict with the licenses
granted to LICENSEE pursuant to this Agreement; (iv) it has not received any
notification, and does not possess any information reasonably indicating that
the Licensed Patents may be invalid or that the exercise of the rights granted
hereunder will infringe on any patent or other proprietary right of any third
party. Notwithstanding the foregoing, STC does not warrant the validity of any
Licensed Patents. STC does not warrant the content contained in the Licensed
Patents or that they will be error free or that any defects will be corrected.
STC makes no representation whatsoever with regard to the scope or commercial
potential or profitability or income of or from the Licensed Patents or that
such Licensed Patents may be exploited by LICENSEE without infringing any rights
of any other party. STC makes no covenant either to defend any infringement
charge by a third party or to institute action against infringers of Licensed
Patents. STC does not warrant that the Licensed Patents will meet LICENSEE’s or
any of LICENSEE’s customer’s specific requirements. LICENSEE warrants that it
possesses the necessary expertise and skill to make, and has made, its own
evaluation of the capabilities, safety, utility, and commercial application of
the Licensed Patents.

 

[*]

*Confidential Treatment Requested.



--------------------------------------------------------------------------------

10.1 EXCEPT AS OTHERWISE PROVIDED IN SECTION 10.1, THE LICENSED PATENTS ARE
PROVIDED “AS IS.” STC MAKES NO OTHER REPRESENTATION OR WARRANTY OF ANY KIND WITH
RESPECT TO THE LICENSED PATENTS AND EXPRESSLY DISCLAIMS ANY WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE AND ANY OTHER IMPLIED
WARRANTIES WITH RESPECT TO THE CAPABILITIES, SAFETY, UTILITY, OR COMMERCIAL
APPLICATION OF LICENSED PATENTS.

ARTICLE XI.

DAMAGES, INDEMNIFICATION, AND INSURANCE

11.1 LICENSEE shall defend, indemnify and hold the Indemnitees harmless from any
and all third party claims, demands, actions and causes of action against the
Indemnitees, and each of them, whether groundless or not, in connection with any
and all injuries, losses, damages or liability of any kind whatsoever arising,
directly or indirectly, out of use, exploitation, distribution, or sale of
Licensed Patents or Licensed Products by or through the LICENSEE or its
Affiliates or Commercial Sublicensees, whether or not the claims, demands,
actions or causes of action are alleged to have resulted, in whole or in part,
from the negligent acts or omissions of an Indemnitee, or from acts or omissions
of such persons for which an Indemnitee would otherwise be strictly liable. This
indemnification obligation shall include, without limiting the generality of the
foregoing, reasonable attorney fees and other reasonable costs or expenses
incurred in connection with the defense of any and all such claims, demands,
actions, or causes of action.

11.2 Without limiting LICENSEE’s indemnity obligations, within ninety (90) days
of the commercial distribution of any Licensed Product or provision of Licensed
Services, or, if applicable, on the date of initiation of any human trials,
whichever occurs sooner, LICENSEE shall acquire a liability insurance policy and
shall further maintain said policy throughout the term of this Agreement and for
three (3) years thereafter, said policy to cover each Indemnitee as a named
insured (with right to prior notice of cancellation) for all liabilities,
claims, damages, and actions arising from or relating to LICENSEE’s exercise of
its license under this Agreement, including but not limited to product liability
and other matters within the scope of LICENSEE’s indemnity obligations under
this Agreement, said coverage to be in an amount no less than Two Million
Dollars ($2,000,000) per occurrence for bodily injury and Five Million Dollars
($5,000,000) per occurrence for property damage, subject to a reasonable
aggregate amount.

STC shall promptly notify LICENSEE in writing of each claim, demand, action and
cause of action for which STC or any Indemnitee intends to claim indemnification
under Section 11.1 , cooperate reasonably in any such claim, demand, action or
cause of action, and provide, to the extent that such an evaluation is
reasonably possible by STC, LICENSEE with STC’s good-faith evaluation of the
claim, demand, action or cause of action. STC will not make any admissions or
take any actions in such claim, demand, action or cause of action that may
prejudice or impair LICENSEE’s ability to defend such claim or suit without
LICENSEE’s prior written consent.

 

[*]

*Confidential Treatment Requested.



--------------------------------------------------------------------------------

11.3 Limitation of Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY
OR ANY THIRD PARTY FOR ANY LOST PROFITS OR ANTICIPATED REVENUES OR PROFITS
RELATING TO THE SAME, OR FOR ANY SPECIAL, CONSEQUENTIAL, INDIRECT, EXEMPLARY OR
INCIDENTAL DAMAGES ARISING FROM ANY CLAIM RELATING TO THIS AGREEMENT, WHETHER
SUCH CLAIM IS BASED ON CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE, EVEN
IF AN AUTHORIZED REPRESENTATIVE OF SUCH PARTY IS ADVISED OF THE POSSIBILITY OR
LIKELIHOOD OF SAME.

ARTICLE XII.

TERM AND TERMINATION

12.1 Term. Unless otherwise extended in writing by mutual agreement of the
Parties, this Agreement will remain valid and in force until the expiration date
of the last of the Valid Claims of the last to expire of the Licensed Patents.
Any extension of the term of this Agreement may include additional provisions or
modifications to other provisions of this Agreement as, negotiated and mutually
agreed between the Parties.

12.2 Termination by LICENSEE. LICENSEE shall have the right to terminate this
Agreement in whole or in part, including with respect to specified Licensed
Patents in one or more specified jurisdictions, at any time, upon ninety
(90) days prior written notice, without cause and for any reason. If LICENSEE
terminates this Agreement under this provision, STC will not be under any
obligation to return any portion of the consideration paid by LICENSEE to STC
prior to or related to the period prior to the date of termination. If such
termination is limited to certain Licensed Patents in specified jurisdictions,
then LICENSEE’s rights and obligations with respect thereto shall terminate upon
expiration of such notice period, but the Agreement shall otherwise continue in
full force and effect.

12.3 Termination by STC. In the event of material breach of this Agreement by
LICENSEE, STC may at any time provide written notice to LICENSEE of such
material breach. If LICENSEE fails to cure the identified material breach within
ninety (90) days after the date of the notice, STC may by written notice given
to LICENSEE terminate this Agreement. A “material breach” of this Agreement for
purposes of this Section 12.3 would include, but not be limited to, the failure
to make the reports required under Article V of this Agreement on time or the
failure to make the payments or deliveries required under Article IV of this
Agreement on time.

 

[*]

*Confidential Treatment Requested.



--------------------------------------------------------------------------------

12.4 LICENSEE’s Financial Condition. LICENSEE shall immediately notify STC in
writing of its intent to take action to: (a) liquidate and/or cease to carry on
its business, (b) become “insolvent” (as such term is defined in the United
States Bankruptcy Code, as amended from time to time), or (c) voluntarily seek,
consent to or acquiesce in the benefits of any bankruptcy or similar
debtor-relief laws within thirty (30) days of such action. Upon receipt of such
notice, STC may, at its sole option, terminate this Agreement without prejudice
to any other remedy to which STC may be entitled at law or in equity or
elsewhere under this Agreement, by giving written notice of termination to
LICENSEE. Failure by LICENSEE to provide such notice of intent will be deemed a
material, pre-petition, incurable breach of this Agreement and the Agreement
will terminate automatically on the date of such voluntary or involuntary
petition in bankruptcy.

12.5 Effect of Termination on Commercial Sublicenses. Upon termination of the
Agreement, any Commercial Sublicenses granted hereunder shall survive, provided
that: (a) at the time of such termination, the Commercial Sublicensee of the
Commercial Sublicense is not in material default under the Commercial
Sublicense; (b) under such Commercial Sublicense the duties and obligations of
STC to the Commercial Sublicensee under the Commercial Sublicense are not
greater than the duties and obligations of STC under this Agreement; and,
(c) upon request by STC, such Commercial Sublicensee promptly agrees in writing
to render to STC any performance, including the payment of money due from the
Commercial Sublicensee under this Agreement, after the termination and to be
bound by the applicable terms of this Agreement.

12.6 Effect of Termination on LICENSEE. Upon termination of this Agreement,
LICENSEE shall cease manufacturing, processing, producing, using, or selling
Licensed Products and cease providing Licensed Services; provided, however, that
notwithstanding the foregoing LICENSEE may complete and continue to sell in the
ordinary course of business for a period of one hundred twenty (120) days
reasonable quantities of Licensed Products that are fully or partially
manufactured at the date of termination and continue to render any previously
commenced Licensed Services if (a) all monetary obligations of LICENSEE to STC
have been satisfied, and (b) royalties on such sales are paid to STC in the
amounts and in the manner provided in this Agreement. However, nothing herein
shall be construed to release either party of any obligation that matured prior
to the effective date of such termination.

 

[*]

*Confidential Treatment Requested.



--------------------------------------------------------------------------------

12.7 Survival of Provisions on Termination. The word “termination” and cognate
words such as “term” and “terminate” as used in this Article and elsewhere in
this Agreement are to be read as omitting from their effect the following rights
and obligations, all of which shall survive any termination to the degree
reasonably necessary to permit their fulfillment or discharge:

(a) LICENSEE’s obligation to provide financial reports pursuant to Article V for
the period through the date of termination, to pay any amounts due hereunder
through the date of termination pursuant to Article IV, LICENSEE’s obligation to
reimburse STC for legal and patent expenses incurred prior to the date of
termination, and LICENSEE’S other obligations under Article V of this Agreement;

(b) Any cause of action or claim of either party accrued, or to accrue, because
of any breach or default by the other party; and

(c) The provisions of Articles I, IX, X, XI, XII, XIV and XV of this Agreement.

ARTICLE XIII.

ASSIGNMENT

This Agreement shall be binding upon and shall inure to the benefit of the legal
representatives and assigns of STC and LICENSEE, provided, however, that any
assignment of this Agreement by LICENSEE to a third party may be made only upon
prior written consent of STC, which consent may be withheld or conditioned by
STC as necessary to prevent prejudice to the Licensed Patents and to preserve
the value of the consideration promised by LICENSEE to STC under this Agreement.
Notwithstanding the foregoing, LICENSEE may assign this Agreement in its
entirety, and all the rights and obligations hereunder, without such prior
consent, to an Affiliate or acquirer of all or substantially all of the assets
of LICENSEE to which this Agreement pertains, whether by merger, acquisition,
asset sale or otherwise, provided that LICENSEE informs STC of such assignment
promptly thereafter and provided that the assignee agrees to be bound by all the
terms of this Agreement.

ARTICLE XIV.

MISCELLANEOUS

14.1 Export Controls. LICENSEE acknowledges that STC is subject to United States
laws and regulations controlling the export of technical data, computer
software, laboratory prototypes, and other commodities and that STC’s
obligations under this Agreement are contingent upon compliance with applicable
United States export laws and regulations. The transfer of technical data and
commodities may require a license from the cognizant agency of the United States
government or written assurances by LICENSEE that LICENSEE shall not export data
or commodities to certain foreign countries without the prior approval of
certain United States agencies. STC neither represents that an export license
shall not be required nor that, if required, such export license shall issue.

14.3 Legal Compliance. LICENSEE shall comply with all laws and regulations
relating to its manufacture, processing, producing, use, selling, or
distributing of Licensed Products.

14.4 Independent Contractor. LICENSEE’s relationship to STC shall be that of a
licensee only. LICENSEE shall not be the agent of STC and shall have no
authority to act for or on behalf of STC in any matter. Persons retained by
LICENSEE as employees or agents shall not by reason thereof be deemed to be
employees or agents of STC.

14.5 Patent Marking. To the extent reasonably practical, LICENSEE shall mark
Licensed Products sold in the United States with United States patent numbers.
Licensed Products manufactured or sold in other countries shall be marked in
compliance with the intellectual property laws in force in such foreign
countries.

 

[*]

*Confidential Treatment Requested.



--------------------------------------------------------------------------------

14.6 Use of Names. LICENSEE shall obtain the prior written approval of STC,
University, Sandia, or the Inventors prior to making use of their names for any
commercial purpose, except as required by law. As an exception to the foregoing,
LICENSEE, STC and Sandia shall have the right to publicize the existence of this
Agreement; however, neither LICENSEE nor STC shall disclose the terms and
conditions of this Agreement without the other party’s consent, except as
required by law or rules of a securities exchange, or to such party’s actual or
prospective investors, advisors, strategic partners and investment bankers under
confidentiality.

14.7 Place of Execution. This Agreement and any subsequent modifications or
amendments hereto shall be deemed to have been executed in the State of New
Mexico, U.S.A.

14.8 Governing Law. This Agreement and all amendments, modifications,
alterations, or supplements hereto, and the rights of the parties hereunder,
shall be construed under and governed by the laws of the State of New Mexico
without regard to its conflicts of laws principles.

14.9 Entire Agreement. This Agreement, including the attached Exhibits,
constitutes the entire agreement between STC and LICENSEE with respect to the
subject matter hereof and shall not be modified, amended or terminated except as
herein provided or except by another agreement in writing executed by the
parties hereto.

14.10 Severability. All rights and restrictions contained herein may be
exercised and shall be applicable and binding only to the extent that they do
not violate any applicable laws and are intended to be limited to the extent
necessary so that they will not render this Agreement illegal, invalid or
unenforceable. If any provision or portion of any provision of this Agreement
shall be held to be illegal, invalid or unenforceable by a court of competent
jurisdiction, it is the intention of the parties that the remaining provisions
or portions thereof shall constitute their agreement with respect to the subject
matter hereof, and all such remaining provisions or portions thereof shall
remain in full force and effect. To the extent legally permissible, any illegal,
invalid or unenforceable provision of this Agreement shall be replaced by a
valid provision that will implement the commercial purpose of the illegal,
invalid or unenforceable provision.

14.11 Force Majeure. Any delays in, or failure of, performance of any party to
this Agreement shall not constitute default hereunder, or give rise to any claim
for damages, if and to the extent caused by occurrences beyond the control of
the party whose performance is so affected, including, but not limited to, acts
of God, strikes or other work stoppages; civil disturbances, fires, floods,
explosions, riots, war, rebellion, sabotage, acts of governmental authority or
failure of governmental authority to issue licenses or approvals that may be
required.

 

[*]

*Confidential Treatment Requested.



--------------------------------------------------------------------------------

ARTICLE XV.

NOTICES

All notices and other communications shall be hand delivered, sent by private
overnight mail service, or sent by registered or certified U.S. mail, postage
prepaid, return receipt requested, and addressed to the party to receive such
notice or other communication at the address given below, or such other address
as may hereafter be designated by notice in writing:

 

If to STC:

  

President & CEO

STC.UNM

801 University Blvd. SE, Suite 101

Albuquerque, NM 87106

Email:

With a copy to:

  

Sandia National Laboratories

Attention: Licensing Agreements Administrator, Org. 7932

Ref: License #                    

P. O. Box 5800/Mailstop 0114

Albuquerque, NM 87185-0114

Telephone:

Facsimile:

If to LICENSEE:

  

President

ALPINE BIOSCIENCES, INC.

600 Stewart St., Suite 1503

Seattle, Washington 98102

Email:

Such notices or other communications shall be effective upon receipt by an
employee, agent or representative of the receiving party authorized to receive
notices or other communications sent or delivered in the manner set forth above.

 

[*]

*Confidential Treatment Requested.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, STC AND LICENSEE have caused this Agreement to be signed by
their duly authorized representatives, under seal, as of the day and year
indicated above.

 

STC.UNM   

ALPINE BIOSCIENCES, INC.

   By:   

/s/ Elizabeth J. Kuuttila

      By:   

/s/ Jay Venkatesan

      Elizabeth J. Kuuttila          Jay Venkatesan       President & CEO      
   CEO    Date:   

7/30/14

      Date:   

7/30/14

  

 

[*]

*Confidential Treatment Requested.



--------------------------------------------------------------------------------

EXHIBIT A

LICENSED PATENTS

[*]

 

*Confidential Treatment Requested.